DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 54-81 and 83-87 are pending.

Examiner’s Note
The Application Data Sheet (ADS) filed on 22 June 2020 states that the instant application is a division of prior application 15/641,471. See the ADS under “Domestic Benefit.” It is noted that no requirement for restriction was filed for application 15/641,471. See the nonstatutory double patenting rejection below.

Claim Objections
Claims 54, 71-72, 76, and 82 are objected to because of the following informalities: 
Claim 54: Line 14 recites, “a drive system connected to the plurality of augers which it controls.” Applicant is respectfully advised to replace the pronoun “it” with “the drive system” to improve clarity. Applicant is also requested to replace “it” in line 24 with a name of a claim element. In line 14, the claim recites “a drive system” in relation to augers of the material press body, but line 23 recites “a drive system” in relation to the vapor refining system. Applicant is respectfully advised to use different names for these claim elements (e.g., a secondary drive system/a vapor refining system drive system/etc.) to avoid confusion, and to amend dependent claims as necessary (e.g., claims 57, 58).
Claims 71-72: Applicant is respectfully advised to amend “comprises” to “comprise” because of the adjacent plural “coolers.”
Claim 76: Applicant is respectfully advised to provide the word “wherein” after the preamble. See claim 74, for example.
Claim 82: The current claim set lacks a claim 82. Applicant is respectfully advised to amend the claim set to include a canceled claim 82. See 37 CFR 1.75f.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54-58, 60-62, 64, 80, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmons et al. (US 2003/0130548 A1, hereinafter “Lemmons”) in view of Pecci (US 2010/0008836 A1), Karanikas (US 2014/0262728 A1), Bayer (DE10201869A1), Duperon (US 2008/0105141 A1), and Atkin (US 2,546,846), and as evidenced by Guven (US 2014/0339726 A1) and Allmanna Svenska Elektriska Aktiebolaget (GB 739,854, hereinafter “ASEA”). 
Regarding claim 54, Lemmons discloses a system for extracting hydrocarbon fuel products from plastic material that provides extraction of usable fuel components from waste plastic materials (Abstract) (i.e., an apparatus for processing reusable fuel) comprising:

a feed auger 14 in the feed hopper, a first portion of an auger 11, a process chamber 12, and an electric heat sheath 28, wherein the feed hopper 13 and the auger 14 eliminate the introduction of air ([0027]) (i.e., a heated airlock feeder), wherein the feed auger 14 is driven by an electric motor and a gearbox ([0027]) (i.e., a press auger disposed within the material press body configured to receive and manipulate the supply material fed into the material press body; a drive system connected to the auger which it controls; the supply material is manipulated by the press auger out of an outlet of the material press body; the heated airlock feeder is configured to receive and process the supply material received from the outlet of the material press body); and
a process chamber 12 where plastic material undergoes phase changes around auger 11 ([0029]), which is driven by an electric motor and a gearbox ([0027]) (i.e., a reactor configured to receive material from the heated airlock feeder; the heated airlock feeder comprises an elongated auger connected to a drive coupling, the elongated auger having an axially rotatable screw). 
However, Lemmons does not explicitly disclose (i) a vapor refining system configured to process vapor supplied by the reactor; (ii) a material supply assembly comprising a material press body having an inlet and an air outlet; a power source configured to generate an airstream into the inlet towards and through the air outlet of the material press body, (iii) an airstream that captures and feeds a supply material into the material press body; (iv) a plurality of press augers disposed within the material press body and configured to receive and manipulate the supply material fed by the airstream into the material press body; (v) a drive system connected to the plurality of augers which it controls; supply material that is manipulated by the plurality of press augers; (vi) a heated airlock feeder comprises elongated augers; (vii) a support body of the vapor refining system; a plurality of augers disposed within 
Regarding (i), Pecci discloses an apparatus for cracking organic substances (Abstract), including plastics of all types ([001]) comprising a cracking chamber 5 (Fig. 1; [0062]) with a rotor shaft 23 with a helical profile ([0073]) (i.e., a reactor with an elongated auger). Pecci teaches a degassing device 8 (Fig. 5) (i.e. a vapor refining system) which conveys “solid components transformed” to a lower discharge port 10 and conveys liquid and gaseous components through an upper discharge port 11 ([0089]). It is noted that the solid components transformed are regarded as equivalent to char, and that the instant specification regards a char separator as meeting the limitation of a vapor refining system (instant specification, [0148]). Pecci teaches that the effective separation of solid from liquid and gaseous components allows for the free outflow of light components ([0006]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemmons by providing (i) a vapor refining system configured to process vapor supplied by the reactor as taught by Pecci because the effective separation of solid from liquid and gaseous components allows for free outflow of light components (Pecci, [0006]).
Regarding (iii), Karanikas discloses a pyrolysis machine that includes a reactor tube configured to conduct pyrolysis on plastic feedstock (Fig. 1; Abstract). Karanikas teaches a hopper 16 for receiving feedstock ([0017]) and passing the feedstock to a reactor tube 22 comprising an auger 25 (Figs. 1, 5, 7; Karanikas teaches that the hopper may be fed by a pneumatic conveyor ([0017]) (i.e., an airstream).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemmons in view of Pecci by providing (iii) an airstream that captures and feeds a supply material into the material press body as taught by Karanikas because (1) Lemmons teaches a hopper/ material press body but does not disclose how it is to be loaded with feedstock (Lemmons, Figs. 1, 2; [0027]), and (2) plastic feedstock can effectively be fed to a hopper by a pneumatic feed (Karanikas, [0017]).
Regarding (ii), Bayer discloses a device for feeding plastic (Fig.; [0001], [0006]) comprising a screw housing 2 and a funnel with an inlet pocket 12 (i.e. a material press body) having a downpipe 1 (i.e. an inlet) ([0013]) and an air outlet (at “Luft” near 9 in the figure); and a blower 9 for forced delivery of material by air flow (i.e. a power source configured to generate an airstream into the inlet towards and through the air outlet of the material press body) ([0016], [0020]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemmons in view of Pecci and Karanikas by providing (ii) a material supply assembly comprising a material press body having an inlet and an air outlet; a power source configured to generate an airstream into the inlet towards and through the air outlet of the material press body as taught by Bayer because (1) Karanikas teaches a pneumatic feed (Karanikas, [0017]) but does not describe its configuration, and (2) a pneumatic device having this configuration can be effectively used for supplying a plastic feed (Bayer, Fig.; [0006]).
Regarding (iv)-(vi), Duperon discloses an auger device for compacting material (Abstract; Fig. 3). Duperon teaches that augers can be arranged in a pair driven by a common drive motor so that they will be self-cleaning, minimizing the possibility that debris will stall an auger ([0008]). 
Lemmons in view of Pecci, Karanikas, and Bayer by providing (iv) a plurality of press augers disposed within the material press body and configured to receive and manipulate the supply material fed by the airstream into the material press body; (v) a drive system connected to the plurality of augers which it controls; supply material that is manipulated by the plurality of press augers; (vi) a heated airlock feeder comprises elongated augers as taught by Duperon because (1) a pair of augers can be arranged to be self-cleaning, minimizing the possibility that debris will stall an auger (Duperon, [0008]), and (2) in the system taught by Lemmons in view of Pecci, Karanikas, Bayer, and Duperon, supply material is fed by an airstream.
Regarding (vii), Pecci teaches a degassing device (i.e. vapor refining system) comprising (referencing Fig. 5) an elongated jacket 44 having an exterior shell (unlabeled, but near reference character 8) (i.e. a support body) ([0089]); degassing screw shafts 45 and 46 inside the jacket ([0089]) (i.e., a plurality of augers disposed within the support body); and a rotary actuator 47 and a gear motor 48 which are interpreted to drive and control the augers ([0089]) (i.e., a drive system connected to the plurality of augers disposed within the support body which it controls); an upper discharge port 11 (i.e. an exhaust system connected to the support body). 
Regarding (viii), Atkin discloses a housing 10 (i.e., a gearbox housing) for accelerating the dissipation of motor heat (Fig. 2; col. 1, lines 3-4, 51). Atkin teaches that the housing surrounds an electric motor 13 (col. 1, line 58) and a gear means 15 (col. 2, line 32), with openings 41 for a fan 40 in between for maintaining the motor relatively cool (Figs. 1, 2; col. 3, lines 14, 23-26) (i.e., a ventilation system; a drive system accommodated in a gearbox housing, wherein the ventilation system is disposed entirely within the structure of the gearbox housing).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemmons in view of Pecci, Karanikas, Bayer, Duperon by providing (viii) a gearbox housing having an upper portion, a lower portion; and a ventilation system disposed in between the upper portion and the lower portion, wherein the lower portion is connected to the exhaust system, and the drive system is accommodated in the gearbox housing, wherein the ventilation system is disposed entirely within the structure of the gearbox housing as taught by Atkin because (1) the screw shafts of Pecci (Fig. 5; [0089]) can be regarded as worm gears, as evidenced by Guven ([0011]: “worm gear . . . Archimedes screw”), (2) for worm gears,  it is of great importance that the rise of temperature occurring under operation is limited as much as possible, so air cooling is frequently employed, as evidenced by ASEA (p. 1, lines 9-13), (3) openings in a housing for a fan are effective for maintaining the relative coolness of a motor (Atkin, Figs. 1, 2; col. 3, lines 14, 23-26), and (4) in the embodiment taught by Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA, the electric motor area 13 of ASEA would correspond to the rotary actuator 47 and gear motor 48 of Pecci, and the gear means 15 would correspond to the gears 49 and 50 ([0090]) enclosed within the unlabeled exterior shell of Pecci (Pecci, Fig. 5; ASEA, Fig. 2), so the skilled practitioner would find it prima facie obvious to provide a gearbox housing having an upper portion, and a lower portion; and a ventilation system disposed in between the upper portion and the lower portion, wherein the lower portion is connected to the exhaust system.

Regarding claim 55, the augers of Pecci are screw shafts ([0089]) (i.e., screw-type conveyor augers).

Regarding claim 56, Pecci represents the screw shafts as intermeshing to allow the transmission of motion (i.e., the plurality of augers are disposed within the support body such that their respective flights intersect with each other) (Fig. 5; [0090]).

Pecci comprises a motor, thereby controlling the rotation of the screws ([0090]). Because the relative movement of the screws is determined by gears 49 and 50, the rotary actuating means which comprises gears controls an aspect of the timing of the screws (i.e., the drive system controls the rotation and timing of the plurality of augers.).

Regarding claim 58, the actuator means of Pecci comprises screws gears 49 and 50 which drive the screw shafts 45 and 46 ([0090]) (i.e., the drive system comprises an auger gear drive).

Regarding claim 60, Pecci discloses a degassing device which moves vapors and solids in opposing directions ([0089]) (i.e., the plurality of augers are configured to rotate against a vapor flow). Regarding the limitations of “to clean carbon char from vapors comprising condensable and non-condensable hydrocarbons,” these are regarded as descriptions of the conditions of operation but not further limiting of the claimed structure.

Regarding claim 61, Lemmons teaches that the process chamber 12 includes a pressure chamber 19 (Fig. 2; [0028]) that includes three pressure chamber sections 19A with ports 18A and 18B for supplying heated air to the pressure chamber 19 (Fig. 5; [0037], [0039]) (i.e., individual heating zones dispersed throughout a length of the reactor).

Regarding claim 62, Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA does not explicitly disclose heating zones that are separately regulated.
Karanikas teaches a reactor tube 22 having a series of ceramic band heaters 30 (Fig. 2; [0021]) that allow a controller or user to maintain different heating zones at different temperatures ([0022]) (i.e., heating zones that are separately regulated).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA by providing heating zones that are separately regulated as taught by Karanikas because (1) Lemmons teaches that process chamber temperature control is critical to the operation of a system (Lemmons, [0035]), and that different sections of a reactor carry out different processes (Lemmons, Fig. 3; [0033]), and (2) heating zones can be held at different temperatures when separately regulated (Karanikas, [0022]). 

Regarding claim 64, Lemmons teaches that gases from the process chamber 12 pass through exit pipes 23 for condensation ([0029]), and that condensation may occur at a processing system therefor to produce fuel products ([0025]) (i.e., a cooling system configured to receive processed fuel from the reactor).

Regarding claim 80, the openings 41 of Atkin (Figs. 1, 2; col. 3, lines 14, 23-26) can be regarded as air gaps.

Regarding claim 86, the providing of two elongated augers having axially rotatable screws would have been prima facie obvious in view of Duperon (Fig. 3; [0008]), which teaches a common drive coupling 20 for the screws (Fig. 3; [0021]).

59 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA, as applied to claim 58 above, and in further view of Zahradnik (US 4,261,225).
Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA does not explicitly disclose an auger gear drive utilizing spur gears to control the rotation and timing of the plurality of augers.
Zahradnik teaches a transmission (i.e. auger gear drive) which comprises spur gears (Abstract). Zahradnik teaches that such a transmission is simple and inexpensive, and has a compact construction and a long service life (col. 1, lines 44-49).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA by providing a gearbox which comprises spur gears which control the rotation and timing of the augers as taught by Zahradnik because (1) a gearbox having a spur gears can be simple and inexpensive, and have a compact construction and a long service life (Zahradnik, col. 1, lines 44-49), and (2) the relative movement of the screws of Pecci is determined by gears, so the rotary actuating means which comprises gears controls an aspect of the timing of the screws.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA, as applied to claim 61 above, and in further view of Wada (US 6,126,907).
Regarding claim 63, Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA does not explicitly disclose separately powered heating zones.
Wada discloses an apparatus for decomposing waste plastics (col. 1, lines 8-10). Wada discloses a lower space 28 and an upper space 29 (col. 6, line 59) (i.e., heating zones) that are held at different temperatures (col. 7, lines 9-11, 17-20) using separate furnaces 11 and 12 (col. 7, lines 10-11, 16-17).
Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA by providing separately powered heating zones as taught by Wada because (1) Lemmons teaches that process chamber temperature control is critical to the operation of a system (Lemmons, [0035]), and that different sections of a reactor carry out different processes (Lemmons, Fig. 3; [0033]), (2) any heating mechanism can be used to achieve the individual control of heating zones (Karanikas, ([0021]), and (3) heating zones can be held at different temperatures if using separate heat sources (Wada, col. 7, lines 10-11, 16-17).

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA, as applied to claim 54 above, and in further view of Ku Jae-Wan (KR 1020030051913 B1).
Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA does not explicitly recite a thermal expansion system connected to the support body.
Ku Jae-Wan discloses a device for the pyrolysis of industrial waste (Abstract) having a transfer screw 18 (p. 14/24) which features a thermal expansion guide 24 in a heat degradation room 25 (i.e. a pyrolysis reactor) which accommodates the repeated contraction and expansion of the heat degradation room, allowing it to maintain its initial state (p. 21/24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA by providing a thermal expansion system connected to the support body as taught by Ku Jae-Wa because such a system allows a heated room having an auger to expand and contract while maintaining its initial state (Ku Jae-Wa, p. 21/24).

s 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA, as applied to claim 54 above, and in further view of Slater (US 3,183,553).
Regarding claim 83, Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA does not explicitly recite a material press body of the continuous material supply assembly having an inlet and an air outlet that is configured at a first direction away from the inlet. 
Slater discloses a device for feeding thermoplastic materials to a barrel with a rotatable screw 9 (Fig. 1; col. 2, lines 12-13) using a hopper 24 containing an auger 33 (col. 2, lines 42, 53). Slater teaches an inlet 30 and a vent 32 (i.e., an air outlet that is configured at a first direction away from the inlet). Slater teaches that such a configuration facilitates an influx of material through the inlet 30 (col. 2, lines 51-52).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA by providing a material press body of the continuous material supply assembly having an inlet and an air outlet that is configured at a first direction away from the inlet as taught by Slater because (1) Bayer teaches a supply of material through an inlet (Bayer, Fig.), and (2) in the context of an upright hopper (Lemmons, Fig. 2), an air outlet that is configured away from an inlet is effective to facilitate and influx of feed material (Slater, col. 2, lines 51-52).

Regarding claim 84, Slater teaches an airstream that captures and feeds the supply material into a material press body/hopper (col. 2, lines 49-52), and a power source so configured would therefore have been prima facie obvious in view of Bayer and Slater.
 
Duperon ([0008]), and the configuration of Slater would have made the direction of the augers relative to the airstream prima facie obvious.

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA, as applied to claim 54 above, and in further view of Smith et al. (US 7,144,558 B2, hereinafter “Smith”).
Regarding claim 83, Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA does not explicitly disclose that each of the elongated augers has axially rotatable screws each having an elongated shaft with outwardly extending helical flighting along one-half of the length of each elongated shaft, wherein each remaining length of the elongated shaft comprises a smooth surface along the other one-half of the length of each elongated shaft.
Smith discloses an apparatus (Fig. 1) which reliably and efficiently converts particulate materials into vapor (col. 1, lines 39-40) using an auger (Fig. 1; col. 2, line 48) (i.e., a reactor). Smith teaches an auger tip (Fig. 1, points 42 and 44; col. 3, lines 15, 19) at which the auger’s shaft ends in a smooth surface. Smith teaches that this configuration results during operation in a substantially gas-tight seal which prevents gas from flowing back along the auger, reducing the possibility that combustible gas could escape from the housing inlet. (col. 1, lines 56-62; col. 3, line 24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lemmons in view of Pecci, Karanikas, Bayer, Duperon, and ASEA by providing elongated augers having axially rotatable screws each having an elongated shaft with outwardly extending helical flighting along one-half of the length of each elongated shaft, wherein each remaining length of the elongated shaft comprises a smooth surface along the other one-half of the length of each elongated shaft as taught by Smith because (1) a smooth surface provides Smith, col. 1, lines 56-62; col. 3, line 24), and (2) the skilled practitioner would have found it prima facie obvious to provide a length of an auger section having a smooth surface of the necessary length to provide the needed sealing effect, absent objective evidence for an unexpected result for helical flighting extending along only one-half of the length of an elongated shaft.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 10,731,082 B2 (reference document). Although the claims at issue are not identical, they are not patentably distinct from each other because, regarding claim 54, all limitations of claim 4 are included in claim 1 of the reference document. Claim 1 of the reference document contains limitations not found in claim 54 of the instant application. However, the narrower scope of the reference document claim makes obvious the broader scope of the instant claim. Instant claims are made obvious in view of claims of the reference document as follows:
Instant claims 54, 55, 83, 85, and 87 correspond to claim 1 of the reference document.
Instant claims 56-60 correspond to claims 56-60 of the reference document.
Instant claims 61-64 correspond to claims 23-26 of the reference document.
Instant claims 65-76 correspond to claims 27-38 of the reference document.
Instant claims 77-79 corresponds to claims 39-41 of the reference document.
Instant claims 80-81 corresponds to claims 61-62 of the reference document.
Instant claims 83-87 corresponds to claim 63 of the reference document. 

Additional Claim Objections
Claims 65-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 65-79. The concept of an apparatus for processing reusable fuel comprising:
a continuous material supply assembly;
a heated airlock feeder
a reactor configured to receive material from the heated airlock feeder; and
a vapor refining system configured to process vapor supplied by the reactor,
wherein the material supply assembly comprises:
a material press body of the continuous material supply assembly having an inlet and an air outlet;
a power source configured to generate an airstream into the inlet towards and through the air outlet of the material press body, wherein the airstream captures and feeds a supply material into the material press body;
a plurality of press augers disposed within the material press body and configured to receive and manipulate the supply material fed by the airstream into the material press body;
wherein the supply material is manipulated by the plurality of press augers out of an outlet of the material press body,

wherein the heated airlock feeder comprises elongated augers connected to a drive coupling, the elongated augers having axially rotatable screws (claim 54); 
further comprising a cooling system configured to receive processed fuel from the reactor (claim 64); 
wherein the cooling system comprises:
a first-type cyclone cooler having a first configuration;
one or more second-type cyclone coolers, wherein each one or more second-type cyclone coolers has a substantially identical second configuration to respective other one or more second- type cyclone coolers, wherein the second configuration is different than the first configuration;
an air cooled heat exchanger;
a coil condenser; and
one or more bubblers,
wherein the first-type cyclone cooler and the one or more second-type cyclone coolers are connected,
wherein one of the one or more second-type cyclone coolers is connected to the air cooled heat exchanger, wherein the air cooled heat exchanger is connected to the coil condenser, wherein the coil condenser is connected to the one or more bubblers (claim 65) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Lemmons et al. (US 2003/0130548 A1), which discloses a feed hopper 13 (Fig. 2; [0027]); a feed auger 14 in the feed hopper ([0027]); a process chamber 12 where plastic material undergoes phase changes around auger 11 ([0029]); and a process chamber 12 Lemmons does not describe a cooling system as claimed. 
Bronshtein et al. (US 2012/0000188 A1) discloses a pyrolysis reactor of any type 1 (Fig. 1; [0028]) for recycling tires ([0001]) into fuel ([0005]) from which vapors pass to a vortex separator 4 (i.e., a cyclone) ([0029]) [where cooling would be expected to occur, as evidenced by Bowles (US 5,156,734, col. 3, lines 59, 62-63)], an air cooler (i.e., an air cooled heat exchanger), a cooler condenser (i.e., a coil condenser) connected to a separator for separating condensed liquid and gas ([0029]). The providing of first- and second-type cyclone separators/coolers would have been prima facie obvious in view of the teachings of Hilpert et al. (US 2004/0144698 A1) since cyclone separators were known to be connected in series ([0004]) and of differing configurations ([0025]). However, the skilled practitioner would not have found it obvious to replace the separator of Bronshtein with a device that can be regarded as a bubbler. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772